Order filed August 10, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00424-CV
                                   ____________

                      BORIS TWAIN CLEWIS, Appellant

                                        V.

                     HARRIS COUNTY, ET AL, Appellee


                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-42761

                                     ORDER

      According to information provided to this court, appellant is attempting to
appeal an order that is not final. The clerk’s record has not been filed in this
appeal. The District Clerk has informed this court that appellant did not pay for
preparation of the clerk’s record. In response to notices from this court, appellant
informed this court that he filed an affidavit of indigence. We have not been
advised whether a contest to the affidavit was filed, and if so, the ruling on the
contest.
      To determine our jurisdiction over this appeal, and if jurisdiction exists,
whether appellant is entitled to proceed without the advance payment of costs, we
issue the following order for a partial clerk’s record.

      We order the Harris County District Clerk to file a partial clerk’s record with
the clerk of this court on or before September 10, 2015. In order that this court
may ascertain its jurisdiction over the appeal, the partial clerk’s record shall
contain (1) the judgment or order being appealed; (2) any motion for new trial,
other post-judgment motion, or request for findings of fact and conclusions of law;
and (3) the notice of appeal. In addition, the partial clerk’s record shall contain:
(4) appellant’s affidavit of indigence; (5) the contest(s) to the affidavit of
indigence, if any; (6) the trial court’s order ruling on any contest; (7) any other
documents pertaining to the claim of indigence and the contests thereto.



                                        PER CURIAM